United States Securities And Exchange Commission Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:October 31, 2012 (Date of earliest event reported: October 25, 2012) NB MANUFACTURING, INC. (Exact name of registrant as specified in its charter) Nevada 000-52678 20-0853320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 80 E. Rio Salado Parkway, Suite 115, Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) (602) 281-3554 (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ITEM 1.01 Entry Into a Material Definitive Agreement On October 25, 2012, Xhibit Interactive, LLC, a Nevada limited liability company fka Xhibit LLC (“Xhibit”), a wholly-owned subsidiary of NB Manufacturing, Inc., a Nevada corporation (“NB” or “Registrant”), entered into two Amendments to Promissory Note. The first Amendment extended the maturity date of the Promissory Note due from Xhibit to Larry Eiteljorg in the principal amount of $200,000 from September 30, 2012 to November 30, 2012, effective as of September 30, 2012. The second Amendment extended the maturity date of the Promissory Note due from Xhibit to Paul Hrissikopoulos in the principal amount of $500,000 from September 27, 2012 to November 30, 2012, effective as of September 27, 2012. The foregoing description of the two Amendments does not purport to be complete and is qualified in its entirety by reference to the full text of the two Amendments, copies of which are filed as Exhibits 10.9 and 10.10 to this Form 8-K. ITEM 9.01Exhibits Amendment to Promissory Note of Xhibit LLC payable to Paul Hrissikopoulos, dated October 25, 2012 and effective as of September 27, 2012, filed herewith. Amendment to Promissory Note of Xhibit LLC payable to Larry Eiteljorg, dated October 25, 2012 and effective as of September 30, 2012, filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 30, 2012 NB Manufacturing, Inc., a Nevada corporation By: /s/ Michael Schifsky Michael Schifsky, CFO
